merits of the claim raised in the motion, we conclude that the district

                  court did not err in denying the motion. Accordingly, we

                              ORDER the judgment of the district court AFFIRMED.




                                                                                 J.




                  cc:   Hon. Kathleen E. Delaney, District Judge
                        Gregory John Lopez
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
10) 1947A    em